Citation Nr: 0820232	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for 
degenerative disc disease, L3-L4-L5-S1, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1991 to January 
1996.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2004, the veteran submitted a statement that the 
RO accepted as a new claim for an increased rating (in excess 
of 40 percent) for degenerative disc disease, L3-L4-L5-S1.  
For reasons explained in this Remand, the Board construes 
this September 2004 statement as a continuation of the appeal 
that is already pending from the RO's April 2002 rating 
decision.

The record raises a claim of entitlement to service 
connection for disc herniations at T8-9 and T9-10, as 
secondary to the veteran's service-connected degenerative 
disc disease, L3-L4-L5-S1.  See VA Form 9 dated June 23, 
2006.  However, this additional claim has not been 
adjudicated by the RO.  Therefore, it is referred to the RO 
for appropriate development and consideration.

For reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

The record shows that the veteran filed a claim for a rating 
in excess of 10 percent for his service-connected chronic low 
back pain in July 2001.  In an April 2002 rating decision, 
the RO increased the evaluation for this disability to 20 
percent, effective July 13, 2001.  The veteran submitted a 
Notice of Disagreement (NOD) in May 2002 with regard to the 
20 percent disability rating assigned.  In a June 2002 rating 
decision, the RO rephrased the issue on appeal as 
degenerative disc disease, L3-L4-L5-S1, and increased the 
evaluation for this disability to 40 percent, effective July 
13, 2001.  Within the content of the June 2002 rating 
decision as well as in an accompanying memorandum, the RO 
noted that this decision satisfied the veteran's appeal and 
represented a total grant of the benefits sought on appeal.

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993); see also Hamilton v. Derwinski, 4 Vet.App. 528, 544 
(1993).

In the current case, there is nothing in the record showing 
that the veteran was only seeking as high as a 40 percent 
rating for his service-connected degenerative disc disease, 
L3-L4-L5-S1, rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The maximum rating under Diagnostic Code 5243 is 100 
percent, not 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).  Furthermore, there has been no written 
withdrawal of the issue under 38 C.F.R. § 20.204.

As such, the veteran is entitled to a Statement of the Case 
(SOC) explaining the RO's June 2002 rating decision.  Because 
the RO failed to issue a SOC, the June 2002 rating decision 
is not final.  Although the record shows that a SOC was 
issued in May 2006, this SOC does not consider any of the 
evidence used in deciding the June 2002 rating.

According to 38 C.F.R. § 19.29, a SOC must be complete enough 
to allow the appellant to present written and/or oral 
arguments before the Board.  It must contain a summary of the 
evidence, a summary of the applicable laws and regulations 
(with appropriate citations), a discussion of how such laws 
and regulations affect the determination, and the 
determination and reasons for such determination of the 
agency of original jurisdiction with respect to which 
disagreement has been expressed.  A Supplemental Statement of 
the Case (SSOC), so identified, will be furnished to the 
appellant and his or her representative, if any, when 
additional pertinent evidence is received after a SOC or the 
most recent SSOC has been issued, when a material defect in 
the SOC or a prior SSOC is discovered, or when, for any other 
reason, the SOC or a prior SSOC is inadequate.  38 C.F.R. § 
19.31.

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  38 
C.F.R. § 19.9.

Since the veteran filed a timely NOD in May 2002, under 38 
U.S.C.A. § 7105, that contested the level of compensation 
assigned for his low back disability in the April 2002 rating 
decision, the subsequent June 2002 rating decision awarding a 
higher rating (but less than the maximum) does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (citing Hamilton v. Brown, 4 Vet. App. at 537).  As 
such, given the procedural posture of this particular issue, 
the RO still remains obligated to furnish the veteran a SOC 
that addresses the low back disability claim, even though the 
level of compensation for that disability has been increased, 
for purposes of allowing the veteran to exercise his right to 
perfect an appeal of that issue by filing a Substantive 
Appeal within the prescribed 60-day appeal period.  See 38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.302(c) (2002); 
62 Fed. Reg. 15567, VAOPGCPREC 9-97 (1997).  Accordingly, 
this matter is remanded to the RO for the issuance of a SOC 
that addresses all of the evidence pertinent to the 
degenerative disc disease, L3-L4-L5-S1, claim, which was 
considered by the RO in its June 2002 rating decision.  Id.

In addition, for an increased rating claim, section § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the claim.  
The letter should indicate which 
portion of the evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter 
should also request that the veteran 
provide any evidence in his possession 
that pertains to the claim.

In addition, the letter should contain 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Finally, the letter must notify the 
veteran that, to substantiate his 
increased rating claim: (1) he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect such 
worsening has on the claimant's 
employment and daily life; (2) if the 
Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect such worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant; (3) should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes; and 
(4) examples must be provided of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
should provide the veteran and his 
representative with a SSOC, in accordance 
with 38 C.F.R. § 19.31, which addresses 
the issue of an increased rating in 
excess of 40 percent for degenerative 
disc disease, L3-L4-L5-S1.  The SSOC must 
contain notice of all relevant actions 
taken on this claim, accounting for all 
pertinent evidence considered by the RO 
in its June 2002 rating decision.  The 
SSOC should provide a clear and detailed 
analysis of the reasons for the RO's June 
2002 determination and the applicable 
laws and regulations governing an 
increased rating for the disability in 
question.  Following the issuance of the 
SSOC, the veteran and his representative 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

